      Case 1:17-cv-00637-MAD-DJS Document 16 Filed 04/29/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK
_______________________________________________
UNITED STATES OF AMERICA ex rel.                )
ANTHONITTE CARRANZA,                            )
                                                )
                  Plaintiff,                    )
                                                ) Civil Action No. 17-cv-637
v.                                              ) (MAD/DJS)
                                                )
GUARANTEED RATE, INC. and                       ) FILED UNDER SEAL
VICTOR CIARDELLI,                               )
                                                )
                  Defendants.                   )
                                                )

                                             ORDER

         In as much as the United States of America has intervened in part and declined to intervene
in part in this False Claims Act qui tam action, it is hereby ORDERED that:

       1. All documents in this action be unsealed except for the documents associated with the
          following docket entries: 5, 7, 9, 11 and 13;

       2. All documents associated with docket entry 3, which is the relator’s disclosure
          statement and accompanying exhibits, be removed from the docket since they should
          have only been “served on the Government pursuant to Rule 4(d)(4) of the Federal
          Rules of Civil Procedure” and not filed with the Court, per 31 U.S.C. § 3730(b)(2);

       3. The seal be lifted on all matters occurring in this action after this Order is entered;

       4. The United States provide a copy of this Order to all parties; and

       5. After the United States receives payment per the terms of the Settlement Agreement,
          all parties shall promptly file a Joint Stipulation of Partial Dismissal pursuant to Rule
          41(a)(1) of the Federal Rules of Civil Procedure.


IT IS SO ORDERED.




April 29, 2020                                        _________________________
                                                      Hon. Daniel J. Stewart
                                                      United States Magistrate Judge
